Name: 82/835/EEC: Commission Decision of 6 December 1982 on the creation of the Committee for the European Development of Science and Technology
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-10

 Avis juridique important|31982D083582/835/EEC: Commission Decision of 6 December 1982 on the creation of the Committee for the European Development of Science and Technology Official Journal L 350 , 10/12/1982 P. 0045 - 0046 Spanish special edition: Chapter 16 Volume 1 P. 0122 Portuguese special edition Chapter 16 Volume 1 P. 0122 *****COMMISSION DECISION of 6 December 1982 on the creation of the Committee for the European Development of Science and Technology (82/835/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the implementation of a common strategy in the field of science and technology and the establishment of a general framework programme for the corresponding activities in these fields make it necessary that the Commission should be kept informed, on a permanent basis, of the scientific and technical needs and opportunities which exist within the Community; Whereas science and technology within the Community will not be able to benefit from the best conditions for progress unless efforts to stimulate them at national and Community level are reinforced and unless full advantage is taken of the Community dimension; Whereas, in order that this can be done, the Commission must possess the capacity to analyze and evaluate the potential of research and development in the Community, and to assess and estimate the worth of scientific and technical opportunities in the short, medium and long term; Whereas such an analysis of the Community's scientific and technical potential and the identification of its various possibilities also call, if they are to be undertaken by consulting the competent national authorities, for close collaboration with the European scientific and technical community in the framework of a regular dialogue with highly qualified specialists in these fields, HAS DECIDED AS FOLLOWS: Article 1 A Committee for the European Development of Science and Technology, hereinafter referred to as 'the Committee', is hereby set up within the Commission. Article 2 1. The Committee's basic task shall be to assist the Commission in the preparation and implementation of its policy in regard to the stimulation of the Community's scientific and technical potential; in particular, it shall contribute to the systematic analysis of the Community's scientific and technical needs and opportunities; the Committee shall also assist the Commission in defining the common research and development strategy. It shall provide the Commission with elements for consideration and appraisal during the preparation of the overall framework programme for Community scientific and technical activities. 2. In order to perform the tasks set out in paragraph 1, the Committee shall: - take part, at the Commission's request, in the qualitative analysis of the Community's scientific and technical potential, carried out by the Commission with the help of the consultative committees on research and development, - conduct an exchange of information with the Commission on actions undertaken or to be undertaken at Community level, and, where applicable, on what further work should be undertaken, - give opinions or make reports to the Commission in the framework of the common strategy for research and development, especially on the analysis of scientific and technical needs and opportunities within the Community, and the evaluation of requests for intervention made to the Commission with a view to carrying out Community activities to stimulate the scientific and technical potential of the Community. 3. The arrangements for disseminating the Committee's opinions and its reports shall be decided in agreement with the Commission. Article 3 1. The Committee shall consist of 21 members. 2. It shall be made up of eminent persons of recognized standing in European scientific, technological and industrial circles, active in national research and development systems and conversant with national science and technology policies. 3. Committee members shall be appointed in a personal capacity by the Commission, which shall ensure that the necessary contacts are made with Member States for this purpose. 4. The Committee shall contain at least one member from each Member State, with a maximum of four. 5. A list of Committee members shall be published by the Commission in the Official Journal of the European Communities. Article 4 The term of office for a Committee member shall be four years. Members of the Committee shall remain in office until such time as they are replaced or until their appointment is renewed. Arrangements for renewing the Committee shall be established as part of its rules of procedure. The functions which are exercised shall not be subject to remuneration; travel and living expenses relating to Committee meetings shall be covered by the Commission pursuant to the administrative provisions currently in force. Article 5 The Committee shall elect a chairman from among its members. The chairman shall be elected by a two-thirds majority of members present, a minimum of 10 favourable votes being required. Two vice-chairmen shall be elected, with the same requirements as to majority and under the same conditions. They shall deputize for the chairman in case of absence. The chairman and vice-chairmen, with the assistance of two other Committee members elected under the same conditions, shall constitute the Committee's officers and be its permanent representatives to the Commission. Their term of office shall be established as part of the Committee's rules of procedure. The organization of the Committee's work and its secretarial arrangements shall be the responsibility of the Commission, working closely with the chairman. Article 6 1. The Committee shall normally meet at the place where the Commission has its seat and upon being convened by the Commission. There shall be a minimum of four meetings per year. 2. Representatives of the Commission shall have the right to take part in meetings of the Committee and the working groups which it may set up among its members. Article 7 The Committee shall adopt its own rules of procedure. Article 8 Without prejudice to the provisions of Article 214 of the Treaty, members of the Committee are required not to disclose any information which comes to their attention through the work of the Committee or its working groups, where the Commission informs them that an opinion or a topic bears upon a question of a confidential nature. In such cases, only members of the Committee and representatives of the Commission may take part in meetings. Article 9 This Decision shall apply with effect from 6 December 1982. Done at Brussels, 6 December 1982. For the Commission Ã tienne DAVIGNON Vice-President